

116 HR 3796 IH: Health Savings for Seniors Act
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3796IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Mr. Bera (for himself and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide that coverage under Medicare is permissible
			 for purposes of contributions to health savings accounts.
	
 1.Short titleThis Act may be cited as the Health Savings for Seniors Act. 2.Coverage under Medicare permissible for purposes of contributions to health savings accounts (a)Medicare made an HSA-Eligible plan (1)In generalSubparagraph (A) of section 223(c)(2) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (A)In generalThe term HSA-qualified health plan means— (i)a health plan—
 (I)which has an annual deductible which is not less than— (aa)$1,000 for self-only coverage, and
 (bb)twice the dollar amount in item (aa) for family coverage, and (II)the sum of the annual deductible and the other annual out-of-pocket expenses required to be paid under the plan (other than for premiums) for covered benefits does not exceed—
 (aa)$5,000 for self-only coverage, and (bb)twice the dollar amount in item (aa) for family coverage, and
 (ii)in the case of an individual enrolled under title XVIII of the Social Security Act, coverage under title XVIII of such Act..
 (2)Eligible individualParagraph (1) of section 223(c) of such Code is amended by adding at the end the following:  (D)Special rule for individuals enrolled in MedicareAn individual enrolled under title XVIII of the Social Security Act shall not fail to be treated as an eligible individual for any period merely because the individual during such period is covered under a health plan described in subclauses (I) and (II) of subparagraph (A)(ii)..
 (3)Exclusion of Medicare premiums as qualified medical expenseSubparagraph (C) of section 223(d)(2) of such Code is amended by inserting or at the end of clause (ii), by striking or at the end of clause (iii) and inserting a period, and by striking clause (iv). (4)Repeal of exception to additional tax after Medicare eligibilityParagraph (4) of section 223(f) of such Code is amended by striking subparagraph (C).
				(5)Additional conforming amendments
 (A)In generalSection 223 of such Code is amended by striking “high deductible health plan” each place it appears in the text and inserting “HSA-qualified health plan”.
					(B)Conforming amendments
 (i)The heading for paragraph (2) of section 223(c) of such Code is amended by striking “High deductible health plan” and inserting “HSA-qualified health plan”. (ii)Section 408(d)(9) of such Code is amended—
 (I)by striking “high deductible health plan” each place it appears in the text in subparagraph (C) and inserting “HSA-qualified health plan”; and
 (II)by striking “High deductible health plan” in the heading of subparagraph (D) and inserting “HSA-qualified health plan”. (iii)Section 106(e) of such Code is amended—
 (I)by striking “High deductible health plan” in the heading of paragraph (3) and inserting “HSA-qualified health plan”; and (II)by striking “high deductible health plan” in paragraph (5)(B)(ii) and inserting “HSA-qualified health plan”.
							(b)Repeal of Medicare limitation on deduction for contributions
 (1)In generalSubsection (b) of section 223 of such Code is amended by striking paragraph (7) and redesignating paragraph (8) as paragraph (7).
 (2)Conforming amendmentSection 26(b)(2)(S) of such Code is amended by striking 223(b)(8)(B)(i)(II), and inserting 223(b)(7)(B)(i)(II),. (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			